      Case: 1:21-mj-09050-WHB Doc #: 1-1 Filed: 01/21/21 1 of 6. PageID #: 2


                                                                         1:21 MJ 9050
                                           AFFIDAVIT


       I, Christopher Fontaine, a Special Agent with the Treasury Inspector General for Tax

Administration (TIGTA), (hereinafter Affiant) being first duly sworn, hereby depose and state as

follows:

       1.      Upon information and belief, from in and around April 1, 2020 through current,

within the Northern District of Ohio and elsewhere, the defendants, ZAUR KALANTARLI,

NIGAR KALANTARLI, ALI KALANTARLI, KANDY RODRIGUEZ, AYDIN

KALANTAROV, and GUNAY KALANTARLI, did knowingly and intentionally combine,

conspire, confederate, and agree with each other, and with others to commit Wire Fraud (18

U.S.C. 1343) by devising and intending to devise a scheme and artifice to defraud the Small

Business Administration, and to obtain money by means of false and fraudulent pretenses,

representations, and promises, and for the purpose of executing such scheme and artifice, to

transmit and cause the transmission by means of wire communications in interstate commerce

any writing, sign, signal, and picture.

       2.      In addition, based on my training and experience and the facts as set forth in this

affidavit, there is probable cause to believe that violations of Title 18, United States Code,

Section 1343 (Wire Fraud) and Title 18, United States Code, Section 1349 (Conspiracy to

Commit Wire Fraud) have been committed by ZAUR KALANTARLI, NIGAR KALANTARLI,

ALI KALANTARLI, KANDY RODRIGUEZ, AYDIN KALANTAROV, and GUNAY

KALANTARLI.

       3.      The source of you Affiant’s information and the grounds for his belief are as

follows:
      Case: 1:21-mj-09050-WHB Doc #: 1-1 Filed: 01/21/21 2 of 6. PageID #: 3




                                       INTRODUCTION

       4.      I have been a Special Agent with the TIGTA since July 2015. I am presently

assigned to the Great Lakes Field Division, Grand Rapids, Michigan Post-of-Duty (POD). I

obtained my Bachelors of Applied Science degree in Public Safety Administration from Siena

Heights University. I previously worked for the United States Secret Service as a Special Agent

for 6 years, and prior to that, for the Grosse Pointe Farms, MI Department of Public Safety as a

Police Officer for 9 years. I have completed the 12-week Criminal Investigator Training

Program held at the Federal Law Enforcement Training Center in Glynco, Georgia. I received

extensive training in conducting investigations that involved analyzing documents and records of

individuals and/or businesses, such as bank accounts, invoices, receipts, and other items

evidencing violations of the United States Code. I also received extensive training on laws

regarding searches, seizures, and the execution of search and arrest warrants. As a Special

Agent, my responsibilities include investigations of criminal violations of Titles 18, 26, and 31

of the United States Code.

       5.      This affidavit is intended to show merely that there is sufficient probable cause

for the requested warrant and does not set forth all of my knowledge about this matter.

                                      PROBABLE CAUSE

                                           Background

       6.      The Coronavirus Aid, Relief, and Economic Security (CARES) Act was passed

by Congress and signed into law on March 27, 2020. As part of the CARES Act, the Small

Business Administration’s (SBA) Economic Injury Disaster Loan (EIDL) program was

expanded.
      Case: 1:21-mj-09050-WHB Doc #: 1-1 Filed: 01/21/21 3 of 6. PageID #: 4




       7.      Under the expanded EIDL program, small business owners, including agricultural

businesses, could apply for loans related to the Coronavirus (COVID-19) pandemic. The EIDL

program was designed to provide economic relief to businesses that were experiencing a

temporary loss of revenue due to COVID-19.

       8.      To qualify for a loan under the EIDL program related to the CARES Act, the

applicant’s business had to have been in operation on February 1, 2020 and must have suffered

“substantial economic injury” from COVID-19.

                                        The Investigation

       9.      On July 23, 2020, TIGTA Special Agents Dan Kwiatkowski and Nathan

Laframboise reviewed data from the SBA and IRS related to a large number of loans issued

under the EIDL program. The screening process focused on when the EIN was issued by the

IRS. According to SBA rules, any business with an EIN issued after April 1, 2020, was

ineligible for loan under the EIDL program.

       10.     Kwiatkowski and Laframboise initially identified eight (8) businesses with an

EIN that was issued after April 1, 2020, and received a loan under the EIDL program.

       11.     A review of IRS records revealed none of these eight (8) businesses ever filed a

single Federal tax return.

       12.     Kwiatokowski and Laframboise later identified an additional 56 businesses,

totaling 64 businesses, with an EIN issued after April 1, 2020, and received a loan under the

EIDL program.

       13.     When applying for an EIN, the application is processed at a government computer

in West Virginia.
      Case: 1:21-mj-09050-WHB Doc #: 1-1 Filed: 01/21/21 4 of 6. PageID #: 5




       14.    Kwiatokowski and Laframboise connected all 64 businesses with ZAUR

KALANTARLI, NIGAR KALANTARLI, ALI KALANTARLI, KANDY RODRIGUEZ,

AYDIN KALANTAROV, and GUNAY KALANTARLI, using Internet Protocol (IP) address,

physical address, Social Security number or telephone number.

                                         The Fraud

       15.    Recently, your Affiant received documentation from the SBA concerning EIDL

loans associated with ZAUR KALANTARLI, NIGAR KALANTARLI, ALI KALANTARLI,

KANDY RODRIGUEZ, AYDIN KALANTAROV, and GUNAY KALANTARLI. In total, the

SBA identified and confirmed fifty-three (53) loans distributed between ZAUR KALANTARLI,

NIGAR KALANTARLI, ALI KALANTARLI, KANDY RODRIGUEZ, AYDIN

KALANTAROV, and GUNAY KALANTARLI, totaling $7,447,400.00. This money was

transferred to bank accounts owned by ZAUR KALANTARLI, NIGAR KALANTARLI, ALI

KALANTARLI, KANDY RODRIGUEZ, AYDIN KALANTAROV, and GUNAY

KALANTARLI by wire.

                                      The Defendants

       16.    A review of the ThompsonReuters Consolidated Lead Evaluation and Reporting

(CLEAR) database revealed familial, business and residential connections between ZAUR

KALANTARLI, NIGAR KALANTARLI, ALI KALANTARLI, KANDY RODRIGUEZ,

AYDIN KALANTAROV, and GUNAY KALANTARLI, relative to the EIN’s and EIDL’s.

       17.    The CLEAR database revealed a registered address for both AYDIN

KALANTAROV, and GUNAY KALANTARLI as: 4750 Lincoln Boulevard, Apartment 189,

Marina Del Rey, California 90292. ZAUR KALANTARLI was also previously listed at this

address. Additionally, a secondary address of 1573 North Herbert Avenue, Los Angeles, CA
      Case: 1:21-mj-09050-WHB Doc #: 1-1 Filed: 01/21/21 5 of 6. PageID #: 6




was revealed. This address was utilized to register one (1) of the aforementioned sixty-four (64)

EIN’s after April 1, 2020 for the business: Weedass, LLC. Additionally, ALI KALANTARLI

was listed as a business associate of AYDIN KALANTAROV.

       18.     The CLEAR database revealed a registered address for KANDY RODRIGUEZ

as: 1573 North Herbert Avenue, Los Angeles, CA. This address was utilized to register one (1)

of the aforementioned sixty-four (64) EIN’s after April 1, 2020 for the business: Weedass, LLC.

       19.     The CLEAR database revealed a registered address for both ZAUR

KALANTARLI and NIGAR KALANTARLI as: 27221 Forestview Avenue, Euclid, OH. This

address was subsequently utilized to fraudulently apply for and receive EIDL’s for: Organic

Fruits by Nigar, LLC, Organic Ohio Berries, LLC, Ohio Almonds and Peanuts, LLC, Ohio

Organic Almonds, LLC, Ohio Red Wiggler Worms, LLC, and Agricultural Worms and

Fertilizers, LLC. Additionally, NIGAR KALANTARLI was listed as the spouse of ZAUR

KALANTARLI on IRS documentation.

       20.     When applying for the EIN for Agricultural Worms and Fertilizers, LLC, the IRS

logged the applicant’s IP address as 24.210.192.36. Using an open source database, the IP

address 24.210.192.36 is associated with Euclid, Ohio.

       21.     The CLEAR database revealed a registered address for ALI KALANTARLI as:

5389 Playa Vista Drive, Apartment D334, Los Angeles, CA. This address was subsequently

utilized to register one (1) of the aforementioned sixty-four (64) EIN’s after April 1, 2020 for the

business: ALI KALANTARLI.

                                         CONCLUSION

       22.     Based on the totality of the facts and circumstances set forth herein, and based

upon my training and experience, there is probable cause to believe, that ZAUR KALANTARLI,
      Case: 1:21-mj-09050-WHB Doc #: 1-1 Filed: 01/21/21 6 of 6. PageID #: 7




NIGAR KALANTARLI, ALI KALANTARLI, KANDY RODRIGUEZ, AYDIN

KALANTAROV, and GUNAY KALANTARLI , did knowingly and intentionally combine,

conspire, confederate, and agree with each other, and with others to commit Wire Fraud (18

U.S.C. 1343). Accordingly, I respectfully request that the Court issue a Federal Criminal

Complaint authorizing the arrests of ZAUR KALANTARLI, NIGAR KALANTARLI, ALI

KALANTARLI, KANDY RODRIGUEZ, AYDIN KALANTAROV, and GUNAY

KALANTARLI on the forgoing, I request that the Court issue the proposed arrest warrant.




                                              ________________________________
                                              Christopher Fontaine, Special Agent
                                              Treasury Inspector General for Tax Administration


Sworn to via telephone after submission by reliable electronic means. Fed. R. Crim. P. 3, 4(d),
and 4.1 on this ______
                 21st day of January 2021.

___________________________________
__________________
        _            ___
                      _ ______________
           Baughman,
William H. Baughman n , Jr.
U.S. Magistrate Judge
